IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

GREGORY S. BURDOO,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2708

KIMBERLY SADLER, ESQ.,
LAW OFFICES OF ROBERT
SHAFER,

     Respondent.
___________________________/

Opinion filed August 19, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Gregory S. Burdoo, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DENIED. See Donahue v. Vaughn, 721 So. 2d 356 (Fla. 5th DCA 1998).

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.